UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4307


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY RAY CABE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:15-cr-00405-CCE-1)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Tiffany T. Jefferson,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Kimberly Furr Davis, OFFICE OF THE UNITED STATES
ATTORNEY, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bobby Ray Cabe, Jr., pled guilty to interference with commerce

by robbery, in violation of 18 U.S.C. §§ 1951 & 2 (2012).                            The

district court sentenced him to 144 months’ imprisonment.                       Counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that, in counsel’s view, there are no meritorious

issues for appeal, but questioning the reasonableness of the

sentence imposed.         Although informed of his right to file a pro se

supplemental brief, Cabe has declined to do so.                      We affirm.

     We review Cabe’s sentence for reasonableness, applying “a

deferential abuse-of-discretion standard.”                   Gall v. United States,

552 U.S. 38, 41 (2007).                 We must first determine whether the

district court committed significant procedural error, such as

incorrect     calculation          of     the       Sentencing     Guidelines     range,

inadequate consideration of the 18 U.S.C. § 3553(a) (2012) factors,

or insufficient explanation of the sentence imposed.                              United

States v. Dowell, 771 F.3d 162, 170 (4th Cir. 2014).                         If we find

no   procedural       error,         we     also       examine      the     substantive

reasonableness       of     the    sentence         under   “the    totality    of   the

circumstances.”      Gall, 552 U.S. at 51.               The sentence imposed must

be “sufficient, but not greater than necessary,” to satisfy the

goals of sentencing.              See 18 U.S.C. § 3553(a).                We presume on

appeal   that    a        within-Guidelines           sentence     is     substantively

reasonable.     United States v. Louthian, 756 F.3d 295, 306 (4th

                                                2
Cir. 2014).     Cabe bears the burden to rebut this presumption “by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”          Id.

     The     district   court   properly    calculated   Cabe’s     Guidelines

range   as   130-162    months,   heard    arguments   from   both    parties,

considered the sentencing factors of 18 U.S.C. § 3553(a), and

explained its rationale for the sentence it imposed.              We conclude

that the court adequately explained its reasons for the sentence

imposed and for running the sentence consecutive to the state

sentence that Cabe was serving.          Our review of the record reveals

that the 144-month sentence is not unreasonable and not an abuse

of discretion.     See United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007) (applying an appellate presumption of reasonableness to

a   sentence    imposed    within    a     properly    calculated    advisory

Guidelines range); see also Rita v. United States, 551 U.S. 338,

346-56 (2007) (upholding presumption of reasonableness for within-

Guidelines sentence).

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.              We

therefore affirm Cabe’s conviction and sentence.                  This court

requires that counsel inform Cabe, in writing, of his right to

petition the Supreme Court of the United States for further review.

If Cabe requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

                                      3
this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Cabe.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                4